DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/22 has been entered.
Response to Arguments
Applicant argues that the cited art fails to teach that processing further comprises additional chemical reactions.  This is not persuasive.  Garnier teaches that the process step causes a chemical reaction which converts the metal or metal oxide into metal carbide fibers (¶ 0071).
Applicant argues that the cited art fails to teach that the thickness of the bonded material is at least 30 nm and greater than the radius of the fiber.  This is not persuasive.  Garnier teaches that any thickness can be selected for the metal oxide coating (¶ 0071).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a coating thickness greater than the radius of the fiber depending on the desired thickness of the coating.  
Applicant argues that the cited art fails to teach that the fiber comprises a first and second region, the first region having a grain size less than the second region.  This is not persuasive.  Higuchi teaches a carbon fiber formed from PAN and explains that such a fiber comprises multiple phases (Abst.; ¶ 0036), where the inner phase has a larger grain size than the surrounding phase (Table 2).
Applicant argues that the cited art fails to teach that pretreating comprises radiation exposure.  This is not persuasive.  Dadheech teaches that pretreated comprises exposure to plasma (i.e. claimed radiation exposure).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites that processing further comprises additional chemical reactions, alterations to microstructure, alterations to crystalline phases, alterations to grain size, and combinations thereof (emphasis added).  This is not supported by the original disclosure which instead discloses that one or more of these occurs during processing.  This is distinct from the claim language currently presented which requires that all of  additional chemical reactions, alterations to microstructure, alterations to crystalline phases, and alterations to grain size occur.  For the purposes of this action, the claims are being treated as consistent with the specification (i.e. processing includes additional chemical reactions, alterations to microstructure, alterations to crystalline phases, alterations to grain size or combinations thereof).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (US 2016/0265143).
Claims 1, 2, 4 and 5:  Garnier teaches a process of forming a high temperature composite fiber (Abst.; ¶ 0007), comprising the steps of: chemically bonding a metal oxide to a carbon fiber template at a first temperature (¶ 0071) and processing the fiber at 1000-2200˚C to form convert the metal oxide and carbon to a metal carbide high temperature fiber (¶ 0071), wherein the high temperature fiber is suitable for use in applications up to 2100˚C (i.e. claimed maintains shape and integrity at temperatures greater than or equal to 800˚C) (¶ 0073).  Garnier does not expressly state the first temperature, but does indicate that it is low enough that the water does not evaporate, so it is implicit that the first temperature is lower than the second temperature of 1000-2200˚C.
With respect to the coating thickness, Garnier teaches that any desired thickness may be selected (¶ 0071).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A).   Thus, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a coating thickness greater than the 30nm and greater than the radius of a central region of the fiber template depending on the desired thickness of the coating.
Claim 3:  Garnier teaches that the carbon template fiber is a hollow tube (¶ 0071).  It is inherent that the coating must occur on either the inside, outside or both inside and outside of the tube as these are the only possibilities.
Claims 8 and 9:  Garnier teaches that the whole fiber (i.e. claimed consists of the central portion) is doped (¶ 0072).
Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier in light of Dadheech et al. (US 2017/0327948) and Higuchi et al. (US 206/0326672).
Claims 6 and 10-11:  Garnier teaches that the metal oxide layer is formed from gaseous metal oxide species (¶ 0069), but fails to teach that the gaseous process is atomic layer deposition.  Dadheech teaches a process of depositing metal oxide wherein the gaseous process selected is atomic layer deposition and the substrate surface is first pretreated in order to improve adhesion during the deposition process (¶ 0045).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected atomic layer deposition with a pretreatment step as the gaseous deposition process in Garnier with the predictable expectation of success.
Garnier teaches that the fiber consists of a single carbon fiber formed from PAN (¶¶ 0019, 0028), but fails to teach that the fiber comprises multiple phases.  Higuchi teaches a carbon fiber formed from PAN and explains that such a fiber comprises multiple phases (Abst.; ¶ 0036) wherein the core phase (i.e. claimed second region) has an average grain size that is greater than the surround phase (i.e. claimed first region) (Table 2).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected, as the carbon fiber in Garnier, a carbon fiber derived from PAN having multiple phases with the predictable expectation of success.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garnier in light of Dadheech.
Claim 7:  Garnier teaches that the metal oxide layer is formed from gaseous metal oxide species (¶ 0069), but fails to teach that the gaseous process is atomic layer deposition.  Dadheech teaches a process of depositing metal oxide wherein the gaseous process selected is atomic layer deposition and the substrate surface is first pretreated via plasma (i.e. claimed exposure to radiation) in order to improve adhesion during the deposition process (¶ 0045).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected atomic layer deposition with a pretreatment step as the gaseous deposition process in Garnier with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712